Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
Applicant argues that the use of glycerol is not disclosed in a case where a mat is formed.  However, the citation of Example 3 and [0036] is merely to illustrate the procedure used by Watabe et al. in a method of drying by squeezing action and how such a method of drying forms a dried mat.  Watabe et al. broadly states that the method of drying in the invention may be by any known method including squeezing ([0012]).  Even though Watabe et al. discloses other methods of drying, the disclosure of a method of squeezing by Watabe et al. still anticipates the claims (MPEP 2131.02). There is no evidence that such methods of drying disclosed by Watabe et al., including squeezing, are to be used only in particular situations with particular ingredients.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        December 6, 2021